Citation Nr: 1532053	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-33 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for dysthymic disorder.

2.  Entitlement to a higher level of special monthly compensation for loss of use of a creative organ.

3.  Entitlement to a compensable evaluation for salpingectomy, right.

4.  Entitlement to a compensable initial evaluation for salpingectomy, left.

5.  Entitlement to service connection for a gynecological condition, including menorrhagia, uterine fibroids, total abdominal hysterectomy, granulosa cell adult type tumor in the ovary, and small bowel obstruction with resulting surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue entitlement to a higher level of special monthly compensation (SMC) for loss of use of a creative organ is adjudicated below.  The remaining issues are remanded.


FINDING OF FACT

The Veteran is in receipt of the maximum level of SMC for loss of use of a creative organ.


CONCLUSION OF LAW

The Veteran is in receipt of the maximum level of SMC for loss of use of creative organ.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must assist a claimant at the time a claim for benefits is filed.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The matter decided in this decision, however, rest on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the Veteran is receiving the maximum rate available for loss of use of a creative organ, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

The Veteran has been in receipt of SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) since June 1976.  SMC under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a).  The amount of SMC for loss of use of a creative organ is a non-variable amount and is set by statute.  38 U.S.C.A. § 1114(k).  As the rate for SMC for loss of use of a creative organ is set by statute and is not variable, the facts and circumstances relating to the Veteran's loss of use of a creative organ are not determinative to the amount of SMC compensation for loss of use of a creative organ.  Accordingly, the Veteran's claim seeking a higher level of special monthly compensation for loss of use of a creative organ must be denied as a matter of law, and the benefit of the doubt rule is not for application. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increase in SMC for loss of use of a creative organ is denied.


REMAND

The Veteran is seeking an increased evaluation for her service-connected dysthymic disorder.  She is also seeking a compensable evaluation for her service-connected bilateral salpingectomy; and service connection for a gynecological disorder, to include menorrhagia, uterine fibroids, total abdominal hystectomy, granulosa cell adult type tumor in the ovary, and small bowel obstruction with resulting surgeries.

A.  Service-Connected Dysthymic Disorder

During her February 2015 hearing before the Board, the Veteran testified that her service-connected dysthymic disorder had significantly worsened since her most recent VA examination in May 2012.  Specifically, she indicated that this disorder was now manifested by anxiety, panic attacks, auditory hallucinations, social isolation, poor sleep, nightmares, and poor memory.  She reported frequently missing work due to her psychiatric symptomatology.  She also testified that she has been receiving ongoing psychiatric treatment from the VA Medical Center in Memphis, Tennessee.

Given her testimony, the RO must request that the Veteran identify all treatment providers she has seen during the course of this appeal, and then assist the Veteran in obtaining those treatment records.  Thereafter, the RO must schedule the Veteran for the appropriate examination to determine the current severity of her dysthymic disorder.  38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).

B.  Service-Connected Salpingectomy, Right and Left

The RO's May 2012 rating decision granted service connection at a noncompensable initial evaluation for salpingectomy, left.  It also denied a compensable evaluation for the Veteran's service-connected salpingectomy, right.  In August 2012, the Veteran filed a timely notice of disagreement contesting the evaluations assigned to these disabilities.  As the RO has not yet issued a statement of the case addressing these issues, the Board must remand them for the RO to issue a statement of the case and to provide the Veteran and her representative an opportunity to perfect an appeal of both issues.  Manlincon v. West, 12 Vet. App. 238 (1999).   

C.  Gynecological Disabilities

In October 2011, the Veteran filed her present claim seeking service connection for a gynecological condition.  During the course of this appeal, the Veteran has been diagnosed with menorrhagia, uterine fibroids, total abdominal hysterectomy, granulosa cell adult type tumor in the ovary, and small bowel obstruction with resulting surgeries.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Under these circumstances, the Board finds that entitlement to service connection a gynecological disorder, to include menorrhagia, uterine fibroids, total abdominal hysterectomy, granulosa cell adult type tumor in the ovary, and small bowel obstruction with resulting surgeries, must be adjudicated.  Moreover, the Board finds that this issue is intertwined with the issues concerning increased evaluations for the Veteran's salpingectomy, right and left.  Accordingly, it must be resolved prior to further consideration of the Veteran's claim for compensable evaluations for the Veteran's salpingectomy, right and left.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must take all appropriate actions required to adjudicate the raised claim of entitlement to service connection for a gynecological disorder, to include menorrhagia, uterine fibroids, total abdominal hysterectomy, granulosa cell adult type tumor in the ovary, and small bowel obstruction with resulting surgeries.  This must include consideration of whether any of these disorders were caused by or aggravated by the Veteran's service-connected bilateral salpingectomy.  The Veteran must be informed in writing of the resulting decision and her associated appellate rights. This issue is not on appeal unless there is a timely notice of disagreement and a substantive appeal filed. 

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent medical records from the VA Medical Center in Memphis, Tennessee.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of her service-connected dysthymic disorder.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's dysthymic disorder must be reported in detail.  

4.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  A statement of the case must be issued and the Veteran must be notified of her appellate rights on the issues of entitlement to compensable evaluations for salpingectomy, right and left.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and her representative are reminded that to vest jurisdiction over any issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of any of these issues, they must be returned to the Board for appellate review.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


